
	
		II
		110th CONGRESS
		2d Session
		S. 3578
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mr. Ensign introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To establish a commission to assess the
		  nuclear activities of the Islamic Republic of Iran.
	
	
		1.Establishment of Commission To Assess the
			 Nuclear Activities of the Islamic Republic of Iran
			(a)EstablishmentThere is hereby established a commission to
			 be known as the Commission To Assess the Nuclear Activities of the
			 Islamic Republic of Iran (in this Act referred to as the
			 Commission).
			(b)CompositionThe Commission shall be composed of 12
			 members appointed as follows:
				(1)3 members shall be appointed by the
			 majority leader of the Senate.
				(2)3 members shall be appointed by the Speaker
			 of the House of Representatives.
				(3)3 members shall be appointed by the
			 minority leader of the Senate.
				(4)3 members shall be appointed by the
			 minority leader of the House of Representatives.
				(c)QualificationsMembers of the Commission shall be
			 appointed from among private United States citizens with knowledge and
			 expertise in the political and military aspects of nuclear proliferation and
			 the military and civilian nuclear activities of the Islamic Republic of
			 Iran.
			(d)ChairmenThe Committee shall have two co-chairmen,
			 of whom—
				(1)one shall be designated from among the
			 members of the Commission by the Speaker of the House of Representatives, after
			 consultation with the majority leader of the Senate; and
				(2)one shall be designated from among the
			 members of the Commission by the minority leader of the House of
			 Representatives, after consultation with the minority leader of the
			 Senate.
				(e)Period of appointment;
			 vacanciesMembers shall be
			 appointed for the life of the Commission. Any vacancy in the Commission shall
			 be filled in the same manner as the original appointment.
			(f)Security clearancesAll members of the Commission shall hold
			 appropriate security clearances.
			(g)Initial organization requirements
				(1)Deadline for initial
			 appointmentsAll appointments
			 to the Commission shall be made not later than 45 days after the date of the
			 enactment of this Act.
				(2)First meetingThe Commission shall convene its first
			 meeting not later than 30 days after the date as of which all members of the
			 Commission have been appointed, but not earlier than February 1, 2008.
				2.Duties of commissionThe Commission shall assess the
			 following:
			(1)The status of the military nuclear
			 activities and civilian nuclear activities of the Islamic Republic of
			 Iran.
			(2)The relationship between the military
			 nuclear activities and civilian nuclear activities of the Islamic Republic of
			 Iran.
			(3)The intentions behind the military nuclear
			 activities and civilian nuclear activities of the Islamic Republic of
			 Iran.
			3.ReportNot later than six months after its first
			 meeting, the Commission shall submit to Congress a report on its findings and
			 conclusions as a result of the assessment under section 2.
		4.Powers
			(a)HearingsThe Commission or, at its direction, any
			 panel or member of the Commission, may, for the purpose of carrying out the
			 provisions of this Act, hold hearings, sit and act at times and places, take
			 testimony, receive evidence, and administer oaths to the extent that the
			 Commission or any panel or member considers advisable.
			(b)Support of other agencies
				(1)In generalThe Commission may secure directly from the
			 Department of Defense, the Office of the Director of National Intelligence, the
			 Central Intelligence Agency, and any other department or agency of the United
			 States Government information that the Commission considers necessary to enable
			 the Commission to carry out its duties under this Act.
				(2)Cooperation of government
			 officialsThe Commission
			 should receive the full and timely cooperation of the Secretary of Defense, the
			 Director of National Intelligence, and other appropriate officials of the
			 United States Government who should, in providing such cooperation, provide the
			 Commission with analyses, briefings, and other information necessary for the
			 fulfillment of the duties of the Commission.
				5.Commission procedures
			(a)MeetingsThe Commission shall meet at the call of
			 the chairman of the Commission.
			(b)Quorum
				(1)In generalFive members of the Commission shall
			 constitute a quorum other than for the purpose of holding hearings.
				(2)Action by resolution of
			 majorityThe Commission shall
			 act by resolution agreed to by a majority of the members of the
			 Commission.
				(c)CommissionThe Commission may establish panels
			 composed of less than full membership of the Commission for the purpose of
			 carrying out the duties of the Commission under this Act. The actions of any
			 such panel shall be subject to the review and control of the Commission. Any
			 findings and determinations made by such a panel shall not be considered the
			 findings and determinations of the Commission unless approved by the
			 Commission.
			(d)Authority of individuals To act for
			 commissionAny member or
			 agent of the Commission may, if authorized by the Commission, take any action
			 which the Commission is authorized to take under this Act.
			6.Personnel matters
			(a)Pay
			 of membersMembers of the
			 Commission shall serve without pay by reason of their work on the
			 Commission.
			(b)Travel expensesThe members of the Commission shall be
			 allowed travel expenses, including per diem in lieu of subsistence, at rates
			 authorized for employees of agencies under subchapter I of chapter 57 of title
			 5, United States Code, while away from their homes or regular places of
			 business in the performance of services for the Commission.
			(c)Staff
				(1)In generalThe co-chairmen of the Commission may,
			 without regard to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, jointly appoint a staff director and
			 such additional personnel as may be necessary to enable the Commission to
			 perform its duties under this Act. The appointment of a staff director shall be
			 subject to the approval of the Commission.
				(2)CompensationThe co-chairmen of the Commission may
			 jointly fix the pay of the staff director and other personnel of the Commission
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates, except that the rate of pay fixed under this
			 paragraph for the staff director may not exceed the rate payable for level V of
			 the Executive Schedule under section 5316 of such title and the rate of pay for
			 other personnel may not exceed the maximum rate payable for grade GS–15 of the
			 General Schedule.
				(d)Detail of government
			 employeesUpon the joint
			 request of the co-chairmen of the Commission, the head of any department or
			 agency of the United States Government may detail, on a nonreimbursable basis,
			 any personnel of that department or agency to the Commission to assist it in
			 carrying out its duties.
			(e)Procurement of temporary and intermittent
			 servicesThe co-chairmen of
			 the Commission may jointly procure temporary and intermittent services under
			 section 3109(b) of title 5, United States Code, at rates for individuals which
			 do not exceed the daily equivalent of the annual rate of basic pay payable for
			 level V of the Executive Schedule under section 5316 of such title.
			7.Miscellaneous administrative
			 provisions
			(a)Postal and printing servicesThe Commission may use the United States
			 mails and obtain printing and binding services in the same manner and under the
			 same conditions as other departments and agencies of the United States
			 Government.
			(b)Miscellaneous administrative and support
			 servicesThe Director of
			 Central Intelligence shall furnish the Commission, on a reimbursable basis, any
			 administrative and support services requested by the Commission.
			8.Funding
			(a)In generalFunds for activities of the Commission
			 under this Act shall be provided from amounts available for the Office of the
			 Director of National Intelligence for fiscal year 2008.
			(b)DisbursementUpon receipt of a joint written
			 certification from the co-chairmen of the Commission specifying the funds
			 required for the activities of the Commission, the Director of National
			 Intelligence shall promptly disburse to the Commission, from amounts referred
			 to in subsection (a), the funds required by the Commission as stated in such
			 certification.
			9.Termination of the commissionThe Commission shall terminate 60 days after
			 the date of the submittal of its report under section 3.
		
